United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Riverhead, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0280
Issued: September 12, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 1, 2015 appellant filed a timely appeal of an October 5, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
causally related to an accepted work incident on August 13, 2015.
FACTUAL HISTORY
On August 13, 2015 appellant, then a 25-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sustained a left leg injury when her postal vehicle was hit

1

5 U.S.C. § 8101 et seq.

from behind by another motor vehicle on that date. She described waiting at a yield sign when
another driver hit her truck from behind. Appellant stopped work on August 14, 2015.
The employing establishment provided appellant with an authorization for examination
and/or treatment (Form CA-16) on August 13, 2015. The history of injury was reflected that
appellant was involved in a motor vehicle accident on August 13, 2015 when her work vehicle
was struck from behind. The findings were no acute fracture, but muscle spasms. The
healthcare provider2 indicated by checking a box marked “yes” that appellant’s condition was
caused or aggravated by employment activity.
In a letter dated August 26, 2015, OWCP requested that appellant provide additional
factual and medical evidence in support of her claim. The employing establishment controverted
her claim noting that she had initially declined medical treatment, but when she returned to the
employing establishment she informed her supervisor that her leg hurt.
Dr. Imrana Ahmed, an osteopath, examined appellant on August 27, 2015 and described
her history of injury. She reported that appellant had back and neck pain since the motor vehicle
accident. Dr. Ahmed reviewed imaging studies which demonstrated mild straightening of the
cervical lordosis consistent with muscle spasm. She referred appellant to an orthopedic surgeon
and found that she was totally disabled.
On September 4, 2015 Dr. Eric Manoff, a Board-certified orthopedic surgeon, found that
appellant was totally disabled. Appellant reported neck, mid-back, and low back pain since a
motor vehicle accident. Dr. Manoff noted that appellant was driving a mail truck on August 13,
2015 when she was rear ended. Appellant reported pain in the thoracic and lumbar spine as well
as intermittent numbness and tingling in all four extremities. Dr. Manoff diagnosed cervical,
thoracic, and lumbosacral strain status post motor vehicle accident. He recommended physical
therapy and found appellant totally disabled.
Dr. Hasan Chughtai, an osteopath, examined appellant on September 9, 2015. He
described the motor vehicle accident on August 13, 2015 noting that she was working as a rural
carrier and had stopped her vehicle at a yield sign when she was rear ended. Dr. Chughtai
described appellant’s reports of neck pain with numbness and tingling in both arms and hands,
mid-back pain, and lower back pain with numbness and tingling in her feet. Appellant also
reported left ankle pain, left wrist pain, and bilateral hip and pelvic pain. Dr. Chughtai diagnosed
cervical spine strain/sprain with muscle spasm, thoracic spine strain/sprain rule out disc
herniation, lumbar spine strain/sprain rule out disc herniations, bilateral shoulder sprain, left
wrist sprain, bilateral hip sprain, and left ankle sprain. He also recommended physical therapy,
electrodiagnostic studies, and treatment with other practitioners including a podiatrist and
orthopedic surgeon. Dr. Chughtai opined that there was a causal relationship between
appellant’s work-related motor vehicle accident on August 13, 2015 and her diagnosed
conditions. He further found that she was totally disabled.
Appellant underwent a series of spine x-rays on August 17, 2015. These x-rays were
performed by Dr. Michael Slattery, a Board-certified radiologist. He found mild rightward
2

The signature is illegible.

2

curvature of the thoracic spine, mild reversal of the normal cervical lordosis possibly secondary
to muscle spasm, and mild leftward curvature to the thoracolumbar spine. Appellant also
underwent left and right wrist x-rays, left ankle x-ray, as well as left and right shoulder x-rays,
which Dr. Slattery read as unremarkable.
Appellant submitted duty status reports (Form CA-17) and notes completed by
Dr. Thomas Dow, a chiropractor. On August 21, 2015 Dr. Dow indicated that he had performed,
but not reviewed, x-rays and opined that her symptoms were the direct result of her motor
vehicle accident. Dr. Richard G. Lendino, also a chiropractor, examined appellant on August 19
and 24, 2015. On September 2, 2015 he diagnosed multiple subluxations with spasm,
hypomobility, and tenderness at C1, C2, T7, T8, right sacrum, and left pelvis.
By decision dated October 5, 2015, OWCP denied appellant’s claim finding that she had
not established a causal relationship between her diagnosed conditions and her motor vehicle
accident while in the performance of duty. It found that she had not submitted rationalized
medical opinion evidence supporting a causal relationship between her diagnosed conditions and
her accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA, that the claim was timely filed within the applicable time limitation period of FECA, that
an injury was sustained in the performance of duty as alleged, and that any disability or specific
condition for which compensation is claimed is causally related to the employment injury.3
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.6 Second, the employee must submit sufficient

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

20 C.F.R. § 10.5(ee).

6

John J. Carlone, 41 ECAB 354 (1989).

3

evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury.7
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.8 Medical rationale includes a physician’s detailed opinion on
the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.9
ANALYSIS
The Board finds that appellant has failed to submit the necessary medical opinion
evidence to establish a causal relationship between her diagnosed conditions and her accepted
August 13, 2015 employment incident.
The medical evidence supporting appellant’s claim includes reports from Drs. Ahmed
and Manoff. Both of these physicians provided a history of injury and Dr. Manoff provided a
diagnosis of cervical, thoracic, and lumbosacral strain status post motor vehicle accident.
Neither Dr. Ahmed nor Dr. Manoff, however, provided a detailed report offering a clear opinion
that appellant’s accepted employment incident resulted in the diagnosed conditions. Without
medical opinion evidence supporting causal relationship between the work incident and the
diagnosed conditions, these reports are insufficient to meet appellant’s burden of proof.10
Appellant also provided a report from Dr. Chughtai who examined appellant on
September 9, 2015. Dr. Chughtai described her motor vehicle accident on August 13, 2015. He
diagnosed cervical spine strain/sprain with muscle spasm, thoracic spine strain/sprain rule out
disc herniation, lumbar spine strain/sprain rule out disc herniations, bilateral shoulder sprain, left
wrist sprain, bilateral hip sprain, and left ankle sprain. Dr. Chughtai opined that there was a
causal relationship between appellant’s work-related motor vehicle accident on August 13, 2015
and her diagnosed conditions. While this report supports a causal relationship between her
accepted employment incident and her various diagnosed sprains, he did not explain how and
why the motor vehicle collision would result in the numerous and varied conditions.
Dr. Chughtai also failed to offer any explanation of why her conditions would worsen in the time
following her accident as she initially claimed only a left leg injury. Due to the lack of medical
rationale explaining the nature and extent of the relationship between appellant’s August 13,

7

J.Z., 58 ECAB 529 (2007).

8

T.F., 58 ECAB 128 (2006).

9

A.D., 58 ECAB 149 (2006).

10

Id.

4

2015 employment injury and her diagnosed conditions, Dr. Chughtai’s report is insufficient to
establish her claim for a traumatic injury.11
In support of her claim, appellant submitted a series of reports from Drs. Dow and
Lendino, both of whom are chiropractors. Section 8101(2) of FECA12 provides that the term
“physician” includes chiropractors only to the extent that their reimbursable services are limited
to treatment consisting of manual manipulation of the spine to correct a subluxation
demonstrated by x-ray to exist. The reports from Drs. Dow and Lendino do not establish that
either chiropractor examined x-rays. Dr. Dow indicates that he took x-rays, but he did not
provide a copy of the x-ray reports or document his finding on these x-rays. Moreover, he did
not diagnose a subluxation of the spine. Dr. Lendino diagnosed subluxations of the spine, but
did not indicate that he ordered or examined x-rays of appellant’s spine. Without a diagnosis of
spinal subluxation from an x-ray, a chiropractor is not considered a physician under FECA and
his opinion does not constitute competent medical evidence.13 As neither Dr. Dow nor
Dr. Lendino, provided a diagnosis of a spinal subluxation from an x-ray, these chiropractors are
not considered physicians under FECA and their reports do not constitute competent medical
evidence and cannot establish appellant’s traumatic injury claim.
The Board notes that the employing establishment issued a Form CA-16 authorization for
medical treatment on August 13, 2015. Where an employing establishment properly executes a
CA-16 form, which authorizes medical treatment as a result an employee’s claim for an
employment-related injury, the CA-16 form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of
the action taken on the claim.14 The period for which treatment is authorized by a CA-16 form is
limited to 60 days from the date of issuance, unless terminated earlier by OWCP.15 In this case,
it is unclear whether OWCP paid for the cost of appellant’s examinations. On return of the case
record, OWCP should further address the issue.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury causally related to an accepted work incident on August 13, 2015.
11

Id.

12

5 U.S.C. § 8101(2).

13

F.D., Docket No. 15-0868 (issued August 10, 2015).

14

A.B., Docket No. 15-1002 (issued August 14, 2015); Tracey P. Spillane, 54 ECAB 608 (2003).

15

20 C.F.R. § 10.300(c).

16

Tracey P. Spillane, supra note 14.

5

ORDER
IT IS HEREBY ORDERED THAT the October 5, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 12, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

